On September 12, 1923, the Prosecuting Attorney of Jasper County, Missouri, filed in the circuit court of said county, a verified information, *Page 570 
which, omitting caption, signature and verification, reads as follows:
"Roy Coyne, Prosecuting Attorney within and for the County of Jasper, in the State of Missouri, upon his oath, informs the court and charges that on or about ____ day of May, 1923, in the County of Jasper and State of Missouri, R.F. Beckham with force and arms in and upon one ____ Windsor, feloniously, carelessly, recklessly and with culpable negligence did then and there make an assault, and the said R.F. Beckham was then and there in charge of and in control of a chilli stand located on the northeast corner of Fourth and Grand Avenue in the city of Joplin, Missouri, and did operate and control said chilli stand and did hold dominion over and control all fixtures and appartances attached to the chilli stand therein located, and that the said R.H. Beckham did feloniously, carelessly, recklessly, and with culpable negligence construct and contrive and maintain a spring trap-gun so attached to a north window in the said chilli stand, said gun being so loaded with shot and shell and powder as to and did, when exploded, hit the said ____ Windsor in the head, and then and there feloniously, carelessly, recklessly and with culpable negligence the said blows, shock and concussion as exploded by said spring trap-gun, did kill the said ____ Windsor, and that the spring trap-gun so maintained as aforesaid in the manner and form and by means aforesaid then and there feloniously, carelessly and with culpable negligence did kill and slay, and against the peace and dignity of the State."
Defendant was formally arraigned and entered a plea of not guilty. He demurred to the information, and his demurrer was overruled on October 10, 1923. He was tried before a jury and the latter, on the date last aforesaid, returned the following verdict:
"We, the jury, find the defendant guilty of manslaughter and assess his punishment at six months in the county jail." *Page 571 
Motions for a new trial and in arrest of judgment were filed, overruled, judgment entered, and an appeal granted defendant to this court.
The act of culpability, as alleged in the information, was that appellant feloniously and recklessly, without regard to the lives or safety of others, placed a loaded shot-gun in such a position and manner, on the inside of his chilli stand in Joplin, as to cause said gun to be fired or discharged by the movement or opening of a window in the north part of said building. The chilli stand was described as a small house or "shack," about ten feet wide by sixteen feet long, located at or near Fourth and Grand Streets, in Joplin, Jasper County, Missouri. This constituted appellant's place of business, where he sold chilli and other prepared foods and drinks. In the back, or north end of this building, was a glass window consisting, presumably, of one sash. This window was fastened at the top by hinges, and was hung, so that it would open outward from the bottom. A number of thefts had been committed in this place, according to appellant's testimony, which, although not reported to the officers of the law, induced appellant to set the trap-gun inside the shack for the purpose, as he said, of "guarding" the place.
The facts, as stated by counsel for respondent, are substantially correct, and we adopt the same as part of our statement, to-wit:
It is to be gathered from the evidence that the gun was placed in a position on a counter inside the building so the muzzle would point toward the window. The gun was propped with rocks so as to prevent the trigger from being tripped until the window was opened, and there it remained in shooting position, with the muzzle close to the window pane. There was a string tied to the trigger, or to a stick which was connected with the trigger, and the other end of the string tied to the lower end of the window sash. This arrangement was so made that if the window was opened or moved outward from *Page 572 
the bottom such movement would trip the trigger, causing the gun to be fired. In this position it stood cocked. The only variation in the testimony was, that appellant claimed at the trial that he did not intend to point the gun directly toward the window, but had it in such a position that the muzzle was pointed upwards, slightly to the right, and that it must have slipped from the position in which he had placed it, thereby causing it to be discharged through the window at the time it was fired. Appellant himself testified that the gun was fired by means of the arrangement he had made and that the load did pass through the window pane. He had been in the habit of guarding his chilli stand with this trap gun for several weeks prior to the fatality resulting from the contraption, for which he was tried.
On the morning of May 10, 1923, a youth about seventeen years old, named Audrey Windsor, was found dead just on the outside and at the rear of appellant's chilli shack. It was found on examination that a load of shot had struck this youth full in the face; that a hole, made by the shot, was in the window pane, and that the shotgun on the inside of the building had been discharged. These physical facts disclosed the telltale and dangerous position of the gun at the time it was discharged. The defendant testified: "I placed it there for a scare, if anybody started to break in. I had no intention of even hurting anybody."
The matters presented for our consideration will be considered later.
I. It is claimed by appellant that his demurrer to the evidence at the conclusion of the case should have been sustained. In passing upon this question, we have deemed itJustifiable  advisable to state in brief form the outstandingHomicide.    facts in the case.
Appellant was engaged in operating a chilli stand in Joplin, Missouri, where soft drinks were kept and lunches furnished to customers. When not engaged in *Page 573 
the above business, he sometimes performed the services of a minister of the Gospel. He conducted his chilli business in a small room, but he and his wife lived elsewhere. No human being occupied this room at night. At the time of the killing, the above building contained a few bottles of soda pop and a little personal property, the total value of which did not exceed six dollars. According to defendant's testimony, his chilli stand had been robbed on several occasions. He was in possession of his son's gun and concluded to erect a spring, or trap-gun, in the north part of his building, where a window was located, to guard his property from the approach of robbers. This window had hinges at the top and, when left free and unfastened at the bottom, could be moved out for some distance. Appellant arranged the spring gun so that it would point to some part of this north window, and was so constructed that, when the lower part of the window was moved out from the bottom, it would cause the gun to explode and discharge its load through some part of the window. Appellant testified that he placed the gun so that its load, when discharged, would pass through the upper corner of the window, and that he had no intention of killing or injuring any one, but that he resorted to this plan in order to scare prospective robbers and keep them away. He said the gun became misplaced or slipped from its position, in some manner, and that, by reason thereof, the load went through a pare of said window and killed deceased on the outside, instead of the load being discharged through the upper part of the window as he intended, and which would not have injured deceased. Appellant said he had been placing this gun at the above place for some time prior to the killing. He had closed his place of business, and had gone home with his wife the night of the homicide. He recognized deceased, after the homicide, as one of several boys who were in his chilli stand the day before the shooting, and paid for a lunch at that time. He said the lower part of the *Page 574 
window was nailed securely when he went home that night.
W.F. Gibson, chief of detectives in said city, testified that when he got to the scene of the killing, between eight and nine o'clock in the morning, the gun was still in position, and that the hook used to fasten the window was not fastened and it came open.
On the morning of May 10, 1923, Aubry Windsor, a youth seventeen years of age, was found dead on the outside of defendant's building, and near said window. It was found on examination, that the shot from the gun placed there by defendant had passed through one of the window panes and struck deceased in the face. The father of deceased testified that the latter had gone through the high school at Lincoln City, Nebraska, and had started to the Nebraska University. He said deceased left home on April 17, 1923. There is nothing in the record tending to show that deceased was armed, when killed, with a gun, burglers' tools or even a pocket knife. It does not appear that he had a criminal record, nor that his reputation for honesty had ever been questioned. It is conceded by defendant that deceased was in the chilli stand the day before the homicide, eating a lunch and, hence, had an opportunity for observing that only five or six dollars' worth of property was in the building.
In the light of the foregoing facts, the appellant insists that he was justified in killing deceased with the spring gun under the circumstances aforesaid. The discussion of this subject has not been directly considered by this court, although it has assumed a wide range in other jurisdictions. Upon a careful consideration of the question we have reached the conclusion that when defendant placed this silent instrumentality of death in his building as heretofore detailed, he acted at his peril, and could not, on a demurrer to the evidence, successfully rely upon a plea of justification, unless it could be said as a matter of law, that if he had been personally present and killed deceased with said gun under the *Page 575 
circumstances aforesaid he would have been justified in so doing. If defendant had been personally present and killed deceased under the circumstances aforesaid, in order to sustain his plea of justification he would have been compelled to satisfy the jury that he had used no more force than was reasonably necessary in repelling the assault of deceased in attempting to enter his premises to commit the crime of burglary, if such was his intention. If the defendant had been personally in charge of the gun which killed deceased, and the latter was attempting to enter defendant's building to commit any kind of a crime, he would have been guilty of burglary in the second degree. [Sec. 3297, R.S. 1919, as amended by Act of 1921, Laws 1921, p. 196, and Sec. 3683, R.S. 1919.] Under such circumstances, the defendant would have had the legal right to arrest deceased for the commission of a felony, and the jury, in passing upon the plea of justification, might conclude that it was not reasonably necessary for appellant to kill deceased. Again, if defendant had been personally present, and had killed deceased with said gun, under the foregoing circumstances, the jury, in passing upon the plea of justification, might have concluded that there was no reasonable necessity for killing deceased until the latter had, at least, entered the building. We cannot say, as a matter of law, that defendant was justified in killing deceased with the spring gun in this case and, hence, the court committed no error in overruling the demurrer to the evidence. [13 R.C.L. sec. 155, p. 853; Pierce v. Commonwealth, 135 Va. 635, 28 A.L.R. 864; State v. Green, 118 S.C. 279, 19 A.L.R. 1431, 110 S.E. 145; State v. Barr, 48 Am. St. 890; State v. Marfaudille, 14 L.R.A. (N.S.) 346, 15 Ann. Cas. 584; Schmidt v. State, 159 Wis. 15, 149 N.W. 388; Simpson v. State, 59 Ala. 1, 31 Am. Rep. 1; Grant v. Hass,31 Tex. Civ. App. 688; Aldrich v. Wright, 53 N.H. l.c. 404; Hooker v. Miller, 37 Iowa 613; Wharton on Homicide (3 Ed.) sec. 529, p. 789; United States v. Gilliam, 25 Fed. Cas. p. 1319.] *Page 576 
We call attention especially, to the able and exhaustive review of the law upon this subject in Pierce v. Commonwealth, supra.
(a) If defendant had been personally present handling the gun which killed deceased, under the law of this State it would be a question for the jury as to whether, in killing deceased, he used more force than was reasonably necessary under the circumstances aforesaid. [State v. Rose, 142 Mo. l.c. 427; State v. Lane, 158 Mo. l.c. 585; State v. Montgomery, 230 Mo. l.c. 673.] It is manifest that a mechanical death-trap like the one used in this case, would hardly be expected to refrain from using more force than was reasonably necessary in repelling the assault of a person trying to enter the building. On the contrary, it would kill all alike in its wake and, hence, its legitimate use could not be sustained, unless facts are conceded which would warrant the court in declaring as a matter of law that defendant was justified in killing deceased under the circumstances of the case.
On the record before us, the demurrer to the evidence was properly overruled.
II. The information herein is not skillfully drawn, but contains all the necessary elements to apprise appellant of the nature and character of the charge against him.Information:    [Sec. 3236, R.S. 1919; State v. Watson, 216 Mo.Justification.  420.]
Section 3236, supra, reads: "Every killing of a human being by the act, procurement or culpable negligence of another, not herein declared to be murder or excusable or justifiable homicide, shall be deemed manslaughter."
Counsel for appellant contend that at common law the defendant had the legal right to kill deceased by the use of the spring gun as described in the evidence, and cite some authorities which doubtless hold that under certain circumstances the use of the spring gun might be justified, where the assailant was killed in the commission *Page 577 
of a felony. These authorities, however, do not hold that the defendant can successfully rely upon a plea of justification where the facts disclose that he used more force than was reasonably necessary, in repelling the assault, then would have been warranted had he committed the homicide in person, rather than by the use of the spring gun.
The authorities heretofore cited repudiate the contention of justification, as a matter of law, based on the facts of this case. In the main case, relied on by defendant, of State v. Moore, 31 Conn. l.c. 484, Judge BUTLER, after reviewing some of the authorities on the question involved, said: "We are satisfied, therefore, that by the strict letter of the common law a man may not take life in defense of property in a shop, and therefore may not justify a homicide committed by placing spring guns therein."
The principles of law enunciated by the authorities in the preceding proposition meet with our approval and should govern the facts of this case. As suggested by the Supreme Court of New Hampshire in Aldrich v. Wright, 53 N.H. l.c. 404-5, the controversies between the courts over these questions have arisen, in dealing with the subject, as one of law, instead of submitting the issue to a jury, as one of fact. In other words, the court should not say as a matter of law that on the facts inthis case, the defendant was justified in killing this unarmed seventeen-year-old boy outside of the building. On the contrary, as heretofore stated, the jury had the legal right to determine as an issue of fact whether defendant used more force than was reasonably necessary in killing deceased, and this issue was properly submitted to the jury in instruction numbered four given by the court.
III. Defendant complains of instruction numbered three, which read as follows:
"The court instructs the jury that the defendant is *Page 578 
charged with manslaughter, that is, by causing the death of Audrey Windsor by the criminal or culpableIntention      negligence of him, the said defendant.of Defendant.
"Criminal or culpable negligence, within the meaning of the law, is the omission on the part of a person to do some act under given circumstances which an ordinarily careful or prudent man would do under like circumstances, or the doing of some act, under given circumstances, which an ordinarily careful, prudent man under like circumstances would not do, and by reason of which omission, or action another person is endangered in life or bodily safety.
"If, therefore, you find in this case, beyond a reasonable doubt, that the defendant, R.F. Beckham, on or about the ____ day of May, 1923, at the County of Jasper and State of Missouri, negligently and carelessly set and placed the trap gun or spring gun described in the evidence in the chilli stand or building of the defendant described in the evidence, and that the deceased, Audrey Windsor, undertook to enter said building and thereby caused the said gun to be discharged, killing him, the said Audrey Windsor, you will find the defendant guilty of manslaughter and assess his punishment at imprisonment in the penitentiary for not less than two years nor more than ten years, or by imprisonment in the county jail not less than six months, or by a fine not less than five hundred dollars, or by both a fine not less than one hundred dollars and imprisonment in the county jail not less than three months."
Appellant strenuously insists in his brief that we should declare, as a matter of law, that he was justified in killing deceased with the spring gun as shown by the testimony. We have disposed of this issue in the former paragraphs of the opinion. He contended, however, at the trial, that he placed the gun there for a scare if anybody started to break in, with no intention of hurting anybody. He testified further that he placed the gun *Page 579 
so it did not point towards the window, but it pointed "up towards the top and to the right of the window." He said the gun "slipped from its position and fell to one side." Giving to defendant the full benefit of his testimony, the court properly submitted to the jury by Instruction Three supra, the question as to whether appellant was guilty of culpable negligence in so placing this manstrap, that it slipped from the position in which he placed it, and killed a seventeen-year-old boy on the outside, when he had no intention of killing or injuring any one.
IV. It is evident, from the penalty inflicted in this case, that the jury accepted defendant's theory of the killing, to the effect that he did not intend to kill or injure any one; and that he attempted to place the loaded gun, so that theCarelessness:  explosion of same would cause the shot to pass outVerdict.       at the top of the window and scare the intruder away, without inflicting any personal injury on him. In view of defendant's testimony in respect to this matter, the jury were justified in finding him guilty of manslaughter, on account of his placing so dangerous an agency as a loaded gun, where it would kill a human being in so careless and negligent a manner as that disclosed in this case. If he used the gun as above indicated, it was his duty in placing the same to exercise such care and caution as an ordinarily careful or prudent man would do under like circumstances. [Sec. 3236, R.S. 1919; State v. Weisman, 256 S.W. 740; State v. Horner, 266 Mo. 109; State v. Cardner, 250 Mo. 426, 157 S.W. 84; State v. Watson, 216 Mo. 420, 115 S.W. 1011.] The very fact that the gun slipped of its own motion clearly indicated that it had been carelessly and negligently placed. On the undisputed facts the jury were authorized to convict defendant of criminal negligence, in a case where human life was at stake. Instruction Three properly advised the jury as to the law which should apply in passing upon the above issue. *Page 580 
It is unfortunate that a minister of the Gospel should have been so careless as to cause the death of this boy by negligently placing a death-trap to protect five or six dollars' worth of personal property, if he did not intend to kill or injure any one.
We are of the opinion that defendant had a fair and impartial trial; that he was properly convicted of culpable negligence on his own showing, and should suffer the consequences accordingly.
The judgment below was for the right party and is accordingly affirmed. Higbee, C., concurs.